UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 MIGUEL ONOFRE-MORENO, GABRIEL
 ONOFRE, and RIGOBERTO FLORES,                                 Civil Action Number: 1:18-cv-04440-VMS

                             Plaintiff,                      STIPULATION OF DISMISSAL AND
                                                           AMENDEMENT OF CAPTION TO REMOVE
                      -against-                               DEFENDANT QUERIME MARKE

 ARCHWAY ON PEARL, INC. d/b/a
 ARCHWAY CAFÉ, ARCHWAY ON WATER
 CORP. d/b/a ARCHWAY CAFÉ, ARTHUR
 HASANI a/k/a ARTUR HASANI, and QERIME
 MARKE,

                             Defendants.

        The matter in the above-captioned action having been amicably resolved by and between the parties,
and the court having approved the settlement as a fair and reasonable, as set forth on the record on September
12, 2019, it is hereby stipulated and agreed,
          That the caption shall be amended to remove Defendant Qerime Marke from the litigation as she

 represents that she represents that she has no ownership or managerial interest in the Company and shall be

 amended as follows:

 MIGUEL ONOFRE-MORENO,        GABRIEL      ONOFRE,   and
 RIGOBERTO FLORES,                                                  Civil Action Number: 1:18-cv-06478-BMC

                             Plaintiff,

                       -against-

 ARCHWAY ON PEARL, INC. d/b/a ARCHWAY CAFÉ,
 ARCHWAY ON WATER CORP. d/b/a ARCHWAY CAFÉ,
 ARTHUR HASANI a/k/a ARTUR HASANI,

                             Defendants.

        And it is further stipulated and agreed, pursuant to Federal Rule of Civil Procedure 41(a)(2), that the
case shall be, and hereby is, dismissed with prejudice and without costs or attorneys’ fees against any party.
The court shall retain jurisdiction to enforce the parties’ settlement agreement.
 Dated: New York, New York
        September 13, 2019
Cilenti & Cooper PLLC                                      Varacalli & Hamra, LLP.
 Attorneys for Plaintiffs                                  Attorneys for Defendants

 By: ___/s/ Peter H. Cooper_____                           By: /s/ Anthony R. Portesy
 Peter H. Cooper, Esq.                                     Anthony R. Portesy, Esq.
155 East 44th Street – 6th Floor                           32 Broadway, Suite 1818
New York, New York 10017                                   New York, New York 10004

                                                                SO ORDERED:

                                                               HON. VERA M. SCANLON, U.S.M.J.
